Citation Nr: 1228476	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  O7-40 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling prior to April 8, 2011, and as 70 percent disabling beginning on April 8, 2011.  

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected residuals of shell fragment wounds of the left upper extremity. 

3.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to July 1970.  His medals and badges include the Purple Heart Medal and the Combat Action Ribbon. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from the rating decision of the RO.  The Board remanded these matters to the RO in November 2010 and March 2011 for additional development of the record.  

The Veteran testified at a hearing in August 2010 before a Veterans Law Judge who is no longer with the Board.  The Veteran was provided with an opportunity to receive another hearing before a current Veterans Law Judge, by a letter dated July 2012; however, the representative, in a letter also dated July 2012, indicated that the Veteran did not wish to have another hearing.  

In a May 2011 rating action, the RO assigned an increased rating of 70 percent for the service-connected PTSD, effective on April 8, 2011.  

In the Veteran's representative statement, dated June 2012, the Veteran's representative indicated that they also wished to file a motion of clear and unmistakable error in the January 1973 RO decision that assigned the 10 percent evaluation for the service-connected residuals of shell fragment wounds of the left upper extremity.  

As this matter has not been addressed by the RO in the first instance, the Board does not have jurisdiction and must refer it to the RO  for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims for an increased rating in excess of 70 percent for the service-connected PTSD, for an increased rating for the service-connected left arm upper arm gunshot wound residuals and for a TDIU rating are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

Prior to April 8, 2011, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximated that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 70 percent for the service-connected PTSD for the period of the appeal prior to April 2011 were met.  38 U.S.C.A.§ 1151 (West Supp. 2002); 38 C.F.R.§§ 4.7, 4.130 including Diagnostic Code 9411 (2011).   



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Based on findings that included the results of a VA examination in April 2011, the RO assigned an increased rating of 70 percent for the service-connected PTSD.  

When the Veteran was examined for VA on a fee basis in September 2006, he reported that he had been mentally incapable of working for the previous six years.  He reported being unable to deal with people on the job because of irritability and an inability to tolerate criticism.  

The Axis I diagnoses were those of PTSD and alcohol abuse disorder that was due to his PTSD.  The assigned GAF score was that of 50.  It was noted that he was unable to maintain effective work and social relationships.  

Thereafter, in January 2009, the Veteran was admitted to a VA Medical Center for a two-day evaluation in connection with a PTSD treatment program.  The recorded Axis I diagnosis was that of PTSD, and a GAF score of 40 was assigned on Axis V.  

Based on a careful review of the evidence for the period of appeal prior to April 2011, the Board finds that the service-connected PTSD was manifested by a disability picture that more nearly resembled that of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  

Accordingly, on this record, an increased rating of 70 percent is warranted prior to April 8, 2011.    




ORDER

An increased rating of 70 percent for the service-connected PTSD prior to April 8, 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

The Board notes that the most recent Supplemental Statement of the Case (SSOC) is dated May 2012.  However, subsequent to the issuance of that SSOC, several medical addenda were obtained in June 2012 that addressed the impact of the service-connected PTSD and left upper extremity disability on the Veteran's ability to work.  

Since these provide relevant evidence referable to the claims for increase, . See 38 C.F.R. § 20.1304.  

The Board also points out that the Veteran's representative, in a June 2012 statement, specifically requested a remand as to the issues of the service-connected left upper extremity disability and the TDIU rating.

The Board regrets the additional delay in adjudication of the Veteran's claim that a further remand will entail; however, it is necessary to ensure that the Veteran receives all consideration due him under the law.

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and his representative in order to have them identify any outstanding medical evidence or treatment records that might support his claims for increase.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998). 

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims for increaser in light of all evidence of record, to include that submitted since the issuance of the most recent SSOC in May 2012.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative a fully responsive SSOC and afford them a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutschisousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

















Department of Veterans Affairs


